United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
U.S. POSTAL SERVICE, ROCKAWAY PARK
POST OFFICE, Rockaway Park, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1282
Issued: April 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 12, 2018 appellant, through counsel, filed a timely appeal from a May 7, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish total
disability from work commencing October 28, 2016, causally related to her accepted
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

September 12, 2016 employment injury; and (2) whether appellant has met her burden of proof to
establish that the acceptance of her claim should be expanded to include additional bilateral knee
conditions causally related to her accepted September 12, 2016 employment injury.
FACTUAL HISTORY
On September 12, 2016 appellant, then a 53-year-old city letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that on that day she bruised both of her knees when she slipped,
tripped, and fell while in the performance of duty. She stopped work on the date of injury and has
not returned to work.
In an accompanying narrative statement, appellant reported that on September 12, 2016
she was carrying a tray of mail in her arms and walking with a mail cart to her route when she fell
on both knees onto the floor. She was unable to break her fall with the tray of mail in her arms.
Appellant submitted a September 12, 2016 attending physician’s report (Form CA-20)
from Dr. Sadhana S. Gupta, a Board-certified family medicine physician, who diagnosed bilateral
knee contusion as a result of the employment incident on that day. In a disability certificate dated
September 12, 2016, Dr. Gupta advised that appellant could return to light-duty work on
September 19, 2016 due to her injury.
Also, on September 12, 2016 Dr. Robert Wilkins, an internist, reported that an x-ray of the
left knee revealed mild degenerative change and no acute fracture.
In a September 20, 2016 Form CA-20 report, Dr. Bruce R. Ross, an attending orthopedic
surgeon, reported a September 12, 2016 date of injury when appellant tripped over a wheel of a
pushcart and fell injuring both knees. He diagnosed derangement of the right and left knee and
checked a box marked “yes” indicating that the condition was caused or aggravated by an
employment activity. Dr. Ross opined that appellant was totally disabled from September 13,
2016 to an unknown date.
On September 30, 2016 OWCP accepted appellant’s claim for contusion of the right and
left knee.
OWCP received a September 12, 2016 form progress report from Dr. Ross who diagnosed:
pain in unspecified knee; unspecified fall, initial encounter; contusion of unspecified knee, initial
encounter; and bradycardia unspecified.
In a narrative report dated September 20, 2016, Dr. Ross noted appellant’s history of injury
and provided findings on physical and x-ray examination. He also noted that she had preexisting
osteoarthritis of the left greater than right knee, which had been aggravated by her fall. Dr. Ross
could not ascertain whether appellant had a meniscal tear or ligamentous injury which he indicated
would be seen on a magnetic resonance imaging (MRI) scan.
Dr. Ross, in medical notes dated October 11 and November 1, 2016, diagnosed posttraumatic bilateral knee chondromalacia patella. He opined that appellant was totally
unemployable.

2

In duty status reports (Form CA-17) dated October 11 and November 1, 2016, Dr. Ross
again diagnosed derangement of the left and right knee due to appellant’s September 12, 2016
employment injury. He noted that she was unable to perform her regular work duties.
Appellant filed claims for compensation (Form CA-7) for leave without pay (LWOP) for
total disability for the period October 28 through December 23, 2016. The employing
establishment indicated that she had received continuation of pay from September 13 to
October 27, 2016.
OWCP received a December 6, 2016 medical note in which Dr. Ross diagnosed bilateral
knee internal derangement with osteoarthritis. Dr. Ross noted that appellant reported that she was
currently working, but was in pain. He found that she was employable.
OWCP, by development letter dated January 5, 2017, advised appellant of the deficiencies
in her claim. It requested that she submit additional factual and medical information to support
her claim for compensation commencing October 28, 2016. OWCP noted that the evidence of
record indicated that appellant stopped work on September 12, 2016 and had not returned. It
requested that she verify this information.
OWCP received a January 5, 2017 medical note from Dr. Ross. Dr. Ross continued to
diagnose bilateral knee internal derangement with degenerative changes and opined that appellant
was unemployable.
Appellant filed additional claims for compensation for LWOP for the period December 24,
2016 through February 3, 2017.
In a January 19, 2017 right knee MRI scan report, Dr. Sheldon P. Felt, a Board-certified
radiologist, provided an impression of an area of meniscal degeneration within the posterior horn
of the medial and lateral menisci, tearing of the posteromedial meniscal root, joint effusion, and
degenerative changes.
In a work capacity evaluation (Form OWCP-5c) dated January 24, 2017, Dr. Ross advised
that appellant was unable to perform her usual job without restrictions, but she could work eight
hours a day with certain restrictions for an unknown period.
In a medical note dated January 24, 2017, Dr. Ross reviewed the results of a right knee
MRI scan and diagnosed a meniscus tear. He opined that this condition could have developed
during appellant’s slip and fall at work. Dr. Ross again indicated that she was unemployable.
By decision dated February 17, 2017, OWCP denied appellant’s claim for total disability
compensation for the period commencing October 28, 2016 and continuing. It found that the
medical evidence of record was insufficient to establish that she sustained additional medical
conditions and was totally disabled as a result of her accepted September 12, 2016 employment
injury.
On March 9, 2017 the employing establishment informed OWCP that it had offered
appellant a job based on her medical restrictions and that she responded by submitting new medical
documentation.
3

In medical notes dated February 2 through July 27, 2017, Dr. Ross reiterated his diagnosis
of right knee torn meniscus and diagnosed post-traumatic bilateral knee osteoarthritis. He
continued to maintain that appellant remained disabled and unemployable. Dr. Ross noted that
she could not return to work as a letter carrier because the position required excessive ambulation.
He recommended a job that allowed appellant to stand and sit for short periods of time. Dr. Ross
determined that she had reached maximum medical improvement (MMI) as of April 20, 2017, the
date of his examination.
Dr. Felt reported on February 15, 2017 that a left knee MRI scan revealed areas of meniscal
degeneration within the posterior horn of the medial meniscus and anterior and posterior horns of
the lateral meniscus, joint effusion, and degenerative changes. He also reported heterogeneous
marrow appearance within the medial and lateral femoral condyles without evidence of edema,
which may be secondary to prior trauma and was otherwise chronic in nature.
By letter dated October 6, 2017, OWCP referred appellant, together with a statement of
accepted facts (SOAF), the medical record, and a set of questions, to Dr. Leon Sultan, an
orthopedic surgeon, for a second opinion to determine her work capacity and whether she had
residuals of her work-related conditions.
OWCP received medical notes dated September 7 and October 12, 2017 from Dr. Ross in
which he continued to diagnose post-traumatic bilateral knee osteoarthritis and find that appellant
remained disabled and unemployable.
In an October 23, 2017 report, Dr. Sultan reviewed the SOAF and medical record. He
reported findings on physical examination of the bilateral knees. There was no localized swelling,
deformity, or discoloration. The bilateral patellae was mobile. Stress testing revealed intact
collateral and cruciate ligaments bilaterally. Distal circumference was measured at 17-1/2 inches
in both thighs. The circumference of both knees measured at 16 inches. There were no complaints
on palpation over either the medial or lateral joint line. Range of motion testing of each knee
revealed full extension at 0 degrees, (normal was 0 degrees), and flexion to 30 degrees (normal
was 145 degrees) with limitation of flexion secondary to voluntary resistance. While in the supine
position, provocative testing of both knees revealed negative spring and McMurray tests
bilaterally. In the sitting position, both knees had full extension at 0 degrees, (normal was 0
degrees), and ﬂexion to 120 degrees (normal was 145 degrees) with limitation of ﬂexion secondary
to the end of the examination table. There was no patellofemoral crepitus with motion testing and
a patellofemoral compression test was negative on both sides. Appellant was observed ambulating
without external support. Her walking pattern was steady without visible signs of antalgia.
Appellant was able to semi-squat without impairment.
Dr. Sultan responded to OWCP’s questions by indicating that appellant’s accepted bilateral
knee contusion had clinically resolved except for voluntary resistance to motion testing as noted
above while in the supine position. He further indicated that her claim should not be expanded to
include additional medical conditions. Dr. Sultan noted that appellant required no further medical
treatment. He related that she had reached MMI regarding her accepted bilateral knee condition.
Appellant had no nonwork-related conditions that rendered her disabled or partially disabled.
Dr. Sultan concluded that no work capacity evaluation or work hardening program was warranted
and she could work eight hours a day without permanent restrictions.

4

In Form CA-17 reports dated October 12 and November 14, 2017, Dr. Ross again
diagnosed bilateral knee derangement due to appellant’s September 12, 2016 employment injury
and opined that she was unable to perform her regular work duties.
In a November 14, 2017 medical note, Dr. Ross reiterated his diagnosis of post-traumatic
bilateral knee osteoarthritis.
By development letter dated January 10, 2018, OWCP notified appellant that Dr. Ross had
failed to provide a rationalized medical opinion explaining how her diagnosed knee condition had
been caused or aggravated by the accepted September 12, 2016 employment injury. It requested
that she obtain and submit a rationalized medical report regarding causal relationship. OWCP
afforded appellant 30 days to respond.
OWCP received a December 21, 2017 medical note from Dr. Ross. Dr. Ross continued to
diagnosis post-traumatic bilateral knee osteoarthritis with degenerative tear of the medial meniscus
and opined that appellant was unable to perform her required work duties and remained
unemployable.
On February 6, 2018 appellant, through counsel, requested reconsideration of the
February 17, 2017 decision. Counsel contended that the medical evidence of record demonstrated
that she had sustained additional injuries and conditions causally related to her accepted
September 12, 2017 employment injury. He further contended that the medical evidence
established that appellant was disabled commencing October 28, 2016 and continuing due to the
accepted employment injury.
Dr. Ross, in medical notes dated January 30 and March 1, 2018, again diagnosed posttraumatic bilateral knee osteoarthritis with degenerative tear of the medial meniscus and indicated
that appellant was unable to perform her required work duties and remained unemployable.
By decision dated May 7, 2018, OWCP reviewed the merits of appellant’s claim, but
denied modification of the February 17, 2017 decision finding that there was no rationalized
medical opinion evidence to establish the claim for total disability compensation or to expand the
acceptance of the claim to include additional conditions.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.4
Whether a particular injury causes an employee to be disabled from employment and the
duration of that disability are medical issues which must be proved by a preponderance of the

3

Id.

4

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

reliable, probative, and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work.
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.6 Furthermore, whether a particular injury
causes an employee to be disabled from employment and the duration of that disability are medical
issues which must be proven by a preponderance of the reliable, probative, and substantial medical
evidence.7 The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.8
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish total disability
commencing October 28, 2016 causally related to her accepted September 12, 2016 employment
injury.
In a September 20, 2016 Form CA-20 report, Dr. Ross, appellant’s attending physician,
diagnosed derangement of the right and left knee and checked a box marked “yes” indicating that
the condition was caused or aggravated by the accepted September 12, 2016 employment injury.
He found that she was totally disabled commencing September 13, 2016 to an unknown date. The
Board has held that when a physician’s opinion on causal relationship consists only of a checkmark
on a form, without more by way of medical rationale, the opinion is of diminished probative value.9
Dr. Ross has not provided the necessary medical rationale explaining how falling on a route on
September 12, 2016 caused or aggravated appellant’s diagnosed condition and resulted in her total
disability from work. Therefore, the Board finds that his September 20, 2016 report is insufficient
to establish her burden of proof.
Similarly, Dr. Ross’ October 11 and November 1, 2016 and October 12 and November 14,
2017 Form CA-17 duty status reports are insufficient to establish appellant’s burden of proof. He
diagnosed derangement of the left and right knee due to the accepted September 12, 2016
employment injury. Dr. Ross opined that appellant was unable to perform her regular work duties.
5

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

6

See 20 C.F.R. § 10.5(f); N.M., Docket No. 18-0939 (issued December 6, 2018).

7

T.O., Docket No. 17-1177 (issued November 2, 2018); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

9
See J.L., Docket No. 18-0698 (issued November 5, 2018); R.A., Docket No. 17-1472 (issued December 6, 2017);
Sedi L. Graham, 57 ECAB 494 (2006); Deborah L. Beatty, 54 ECAB 340 (2003).

6

The Board notes, however, that derangement of the left and right knee had not been accepted as
causally related to the September 12, 2016 employment injury. As Dr. Ross failed to offer the
necessary rationale for his opinion that appellant was disabled as of October 11, 2016 due to her
accepted bilateral knee contusion, his opinion is of limited probative value.10
In medical notes dated October 11, 2016 to March 1, 2018, Dr. Ross diagnosed posttraumatic bilateral knee chondromalacia patella, bilateral knee internal derangement with
osteoarthritis, and right knee meniscus tear. He opined that appellant was totally disabled from
work. However, Dr. Ross failed to offer a medical opinion addressing whether the diagnosed
conditions and resultant disability during the claimed period were causally related to the accepted
September 12, 2016 employment injury. Medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.11
Dr. Ross’ December 6, 2016 medical note diagnosed bilateral knee internal derangement
with osteoarthritis and found that appellant could work. He further found, in a January 24, 2017
work capacity evaluation, that while she could not perform her usual job without restriction, she
could work eight hours a day with restrictions. The Board finds that Dr. Ross’ medical note and
work capacity evaluation are insufficient to establish appellant’s burden of proof as he did not
opine that she was totally disabled from work due to the accepted employment injuries.
OWCP referred appellant to Dr. Sultan for a second opinion evaluation. In an October 23,
2017 report, Dr. Sultan opined that she had no residuals of the accepted employment-related
condition, and no additional employment-related conditions and disability. He found that
appellant could work eight hours a day without restrictions. Dr. Sultan reviewed the factual and
medical history, and provided essentially normal findings on physical examination with the
exception of limited range of motion of the knees in a sitting position.12 His report is based on a
proper factual and medical background and establishes that appellant had no employment-related
residuals, additional conditions, or total disability during the claimed period.
As appellant did not submit sufficiently rationalized medical opinion evidence to establish
that she was disabled from work for the period commencing October 28, 2016 due to the accepted
bilateral knee contusion, she has not met her burden of proof to establish that the claimed disability
was employment related. She was thus not entitled to wage-loss compensation for the period
claimed.13
On appeal counsel contends that the medical evidence of record is sufficient to establish
that appellant was totally disabled commencing October 28, 2016 due to the accepted
September 12, 2016 employment injury. As noted above, the medical evidence of record does not

10

E.G., Docket No. 17-1955 (issued September 10, 2018).

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

See R.V., Docket No. 18-0552 (issued November 5, 2018).

13

Supra note 11.

7

establish that appellant was totally disabled from work during the claimed period. She has,
therefore, not met her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.14 To establish causal relationship between the condition as well
as any attendant disability claimed and the employment injury, an employee must submit
rationalized medical evidence based on a complete medical and factual background supporting
causal relationship.15
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.16 The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.17
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.18
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expand to include additional bilateral knee conditions causally
related to the accepted September 12, 2016 employment injury.
Dr. Ross’ September 20, 2016 Form CA-20 report diagnosed derangement of the right and
left knee and he checked a box marked “yes” indicating that the condition was caused or
aggravated by the accepted September 12, 2016 employment incident. However, he did not
explain how the September 12, 2016 incident caused or aggravated appellant’s bilateral knee
condition. Reports which support causal relationship with a checkmark are insufficient to establish
the claim, as the Board has held that without further explanation or rationale, a checked box is not
sufficient to establish causation.19 Thus, the Board finds that Dr. Ross’ report is insufficient to
establish appellant’s claim.

14

Jaja K. Asaramo, 55 ECAB 200 (2004).

15

M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

16

D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

17

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (2005).

18

V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECAB 623 (2000).

19

See supra note 8.

8

In a September 20, 2016 narrative report, Dr. Ross attributed an aggravation of appellant’s
preexisting bilateral knee osteoarthritis to her employment-related fall on September 12, 2016. In
Form CA-17 reports dated October 11 and November 1, 2016 and October 12 and November 14,
2017, he diagnosed bilateral knee derangement due to the accepted work injury and opined that
she was totally disabled from work. The Board has found that rationalized medical opinion
evidence must relate specific employment factors identified by the claimant to the claimant’s
condition, with medical rationale explaining how the employment factors physiologically caused
the diagnosed condition.20 The Board has also found that a mere conclusion without the necessary
rationale is insufficient to meet a claimant’s burden of proof.21 Dr. Ross did not explain how
appellant’s accepted condition of bilateral knee contusion aggravated her preexisting bilateral knee
osteoarthritis, and caused her bilateral knee derangement, and disability.22 Thus, his reports are
insufficient to establish her burden of proof.
Dr. Ross’ January 24, 2017 medical note which found that appellant’s right knee meniscus
tear “could have” resulted from her employment-related fall is speculative in nature and, thus, of
no probative value and does not provide the rationale needed to establish causal relation.23 His
remaining reports addressed her bilateral knee conditions and disability from work, but did not
offer a medical opinion finding that the diagnosed conditions were causally related to the accepted
work injury.24 The Board finds, therefore, that Dr. Ross’ reports are insufficient to establish
appellant’s burden of proof.
While Dr. Wilkins’ September 12, 2016 x-ray report did offer diagnoses of bilateral knee
conditions, the Board has held that diagnostic studies lack probative value as they do not address
whether the employment injury caused any of the diagnosed conditions.25
Dr. Felt’s February 15, 2017 left knee MRI scan report which diagnosed, among other
things, heterogeneous marrow appearance within the medial and lateral femoral condyles without
evidence of edema that may be secondary to prior trauma and was otherwise chronic in nature is
speculative and, thus, of no probative value and does not provide the rationale needed to establish
causal relation.26 Further, while he provided right knee diagnoses in his January 19, 2017 MRI
scan report, he did not offer an opinion addressing whether the accepted employment injury caused
any of the additional diagnosed conditions.27 The Board finds that Dr. Felt’s reports are
insufficient to establish appellant’s burden of proof.
20

See P.J., Docket No. 17-0570 (issued October 26, 2017).

21

Id.

22

Id.

23

A.L., Docket No. 14-1285 (issued November 4, 2014).

24

See C.N., Docket No. 17-1321 (issued January 16, 2018).

25

See J.S., Docket No. 17-1039 (issued October 6, 2017).

26

See supra note 24.

27

See supra note 26.

9

Dr. Sultan, OWCP’s referral physician, submitted an October 23, 2017 report. He
reviewed the SOAF and medical record, and discussed examination findings. Dr. Sultan found no
residuals of the accepted employment-related condition, no additional employment-related
conditions, and no disability. He opined that appellant could work eight hours a day with no
restrictions. Dr. Sultan related that his physical examination revealed essentially normal findings
with the exception of limited range of motion of the knees in a sitting position. The Board finds
that as his opinion was based on a proper factual and medical history, and was supported by
medical rationale, it is sufficient to establish that appellant sustained no residuals, additional
condition, or disability due to the accepted September 12, 2016 employment injury.28
On appeal counsel contends that the medical evidence of record is sufficient to establish
that appellant sustained additional bilateral knee conditions due to the accepted September 12,
2016 employment injury. As noted above, none of the medical evidence of record contains a
sufficiently rationalized medical opinion to establish that she sustained additional bilateral knee
conditions that were caused, aggravated, or a consequence of the accepted September 12, 2016
employment injury. Appellant has, therefore, not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability
from work commencing October 28, 2016 causally related to her accepted employment injury.
The Board also finds that she has not met her burden of proof to establish that the acceptance of
her claim should be expanded to include additional bilateral knee conditions causally related to
her accepted September 12, 2016 employment injury.

28

See L.B., Docket No. 18-0560 (issued August 20, 2018).

10

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 2, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

